In an action to recover damages for personal injuries, the defendant Noel S. Samburg appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Schmidt, J.), dated August 20, 1999, as denied his motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied the appellant’s motion for summary judgment because he failed to submit sufficient evidence to establish his entitlement to judgment as a matter of law (see, Zuckerman v City of New York, 49 NY2d 557; Ferguson v Gassman, 229 AD2d 464; Sullivan v Locastro, 178 AD2d 523). Ritter, J. P., Santucci, Goldstein and Feuerstein, JJ., concur.